Filed 11/7/13 In re M.S. CA 4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    1. COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re M.S. et al., Persons Coming Under the
Juvenile Court Law.
                                                                 D064161
SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,
                                                                 (Super. Ct. No. J516123B-D)
         Plaintiff and Respondent,

         v.

A.P.,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Kenneth J.

Medel, Judge. Affirmed.



         Sahyeh S. Riopelle, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County

Counsel, and Lisa M. Maldonado, Deputy County Counsel, for Plaintiff and Respondent.
       A.P. appeals the judgment entered following the jurisdiction and disposition

hearing in the juvenile dependency case of her minor daughters, Z.P. and M.S. She

contends the evidence was insufficient to support the court's dispositional order removing

Z.P. from her custody. We affirm the judgment.

                  FACTUAL AND PROCEDURAL BACKGROUND

       On March 7, 2013, the San Diego County Health and Human Services Agency

(the Agency) petitioned the juvenile court under Welfare and Institutions Code1 section

300, subdivision (a), on behalf of 14-year-old M.S., and under section 300, subdivision

(j), on behalf of six-year-old Z.P. A.P. is the mother of half sisters M.S. and Z.P. With

respect to M.S., the Agency alleged A.P. had subjected her to serious physical harm and

abuse, including pulling M.S.'s hair, punching and scratching her, and throwing a

textbook at her. With respect to Z.P., the Agency alleged there was a substantial risk that

she would suffer serious physical harm as a result of A.P.'s abuse of M.S.

       The Agency's allegations arose from an incident two days earlier near M.S.'s

school. The school called A.P. because M.S. was not completing her homework. A.P.

came to the school to pick up M.S., and they began to argue. According to M.S., A.P.

approached M.S. after M.S. got in the backseat of A.P.'s car. A.P. then pulled M.S.'s hair

and punched her on her arms and head. M.S. reported that Z.P. was in the car and was

"screaming for them to stop." A.P. got in the front seat and drove to a recreation center,

where A.P. again hit M.S. A.P. then drove to a gas station and directed M.S. to pump



1      Statutory references are to the Welfare and Institutions Code.
                                             2
gas. When M.S. refused to do so, A.P. hit her again and drove to a different gas station.

At the second gas station, A.P. told M.S. that she could not live with her. A.P. told M.S.

that she had called M.S.'s older half sister, A.C., who did not live at home, to come and

pick up M.S. M.S. then got out of the car and walked to a friend's house. M.S. told her

friend's father about the incident, and he called the child abuse hotline because he was

worried about M.S.'s safety.

       Following this call, officers from the San Diego Police Department were sent to

check on the welfare of M.S. When they arrived at the house of M.S.'s friend, they

observed a two-inch-long scratch under M.S.'s right eye. The officers took M.S. back to

her home, where they spoke with A.P. A.P. acknowledged that she and M.S. had fought

at the school. A.P. said that M.S. ignored her attempts to address M.S.'s problems in

school. A.P. then stated, "I got angry and told her I could hit her if I needed to." A.P.

told the officers that M.S. initiated the fight and that A.P. reacted in self-defense.

       The officers did not return M.S. to A.P.'s care and instead transported her to an

emergency children's shelter. There, a medical examination confirmed M.S. had suffered

injuries consistent with her account of the incident. M.S. had two scratches to the side of

her face and bruises on both sides of her head. The examining doctor found that the

injuries were "[c]oncerning for physical abuse." M.S. stated that A.P. had repeatedly

beaten her, about once a week. M.S. also stated that Z.P. witnessed the abuse of M.S.,

and that A.P. physically abused Z.P., leaving marks and bruises.

       The day after the incident, the Agency attempted to visit Z.P. in A.P.'s home.

There was no answer at the home. The following day, the Agency attempted to visit Z.P.

                                               3
at her school, but she was not present. A.P. had called the school and reported that Z.P.

was on vacation with her grandmother. At a detention hearing, the court issued a pick up

and detain order for Z.P. Later that day, two Agency employees, accompanied by San

Diego police, made an unannounced visit to A.P.'s home to retrieve Z.P. Agency

employees informed A.P. of the pick up and detain order for Z.P. A.P. stated that Z.P.

was not at home. A.P. said Z.P. was with a relative, but she did not know where they

were. A.P. would not give the name of the relative or any other information about the

whereabouts of Z.P.

       Several days later, A.P. surrendered Z.P. to the Agency. A medical examination

of Z.P. revealed several bruises on her body. Z.P. reported that the bruises were from

tight-fitting clothing or from an accident on playground equipment. The examining

doctor was unable to determine the cause of the bruises. In interviews with Agency

employees, Z.P. stated that A.P. "hits" M.S. and that M.S. "gets hurt from my mom."

Z.P. said that A.P. gets "drunk" and then "she is a crazy driver." Z.P. stated that one time

A.P. "got drunk because she had nine drinks and we crashed," causing Z.P. to require

medical attention. Z.P. said that it scares her when A.P. drinks and drives. Arrest records

indicate that in 2012, San Diego police stopped A.P. and arrested her for driving under

the influence. A.P. later pleaded guilty. A.P. also has a history of drug abuse, including

a 1998 conviction for marijuana possession.

       A.P. had been a party to prior dependency proceedings regarding M.S., as well as

A.P.'s two other children, A.C. and Elijah H. Z.P. had not yet been born. In January

2006, the Agency petitioned the juvenile court under section 300, subdivision (a), on

                                              4
behalf of then 10-year-old A.C., alleging that A.P. had hit A.C. with a broomstick after

she told an aunt about prior abuse. At the same time, the Agency petitioned the juvenile

court under section 300, subdivision (j), on behalf of then seven-year-old M.S. and then

four-year-old Elijah, alleging that each child was at risk of serious physical harm

considering A.P.'s abuse of A.C. Elijah also reported physical abuse by A.P. The

juvenile court later sustained the allegations of the petitions and removed all three

children from A.P.'s custody. M.S. was placed with her presumed father, Michael S.2

A.P. received reunification services as to A.C. and Elijah. However, she did not make

substantive progress with her case plan, and the court terminated reunification services.

A.C. and Elijah were placed with a legal guardian.

       Pending the jurisdiction and disposition hearing, A.P. had supervised visitation

with Z.P. Z.P. showed affection toward A.P. and, in interviews with the Agency, stated

she would like to return home with A.P. However, when performing the "three houses"

exercise with the Agency, Z.P. reported that she would not want to live with A.P. in

Z.P.'s "house of wishes" because A.P. "snores, drools, and farts." The Agency's reports

of A.P.'s visits with Z.P. were mixed, with the Agency noting that A.P. did not

consistently take on a parental role or put Z.P.'s needs ahead of her own.

       Following a contested hearing, the court sustained the allegations of the petitions

on behalf of M.S. and Z.P. The court ordered M.S. and Z.P. removed from A.P.'s

custody and ordered reunification services for A.P. with respect to Z.P.



2      In 2011, M.S. came to live with A.P. again.
                                              5
                                       DISCUSSION

       A.P. contends the evidence does not support the court's dispositional order

removing Z.P. from A.P.'s custody. A.P. argues there was no showing that Z.P. would be

in danger if returned to her care or that reasonable alternatives to removal were

considered.3

       Before a child can be removed from parental custody, the Agency must prove, by

clear and convincing evidence, "[t]here is or would be a substantial danger to [her]

physical health, safety, protection, or physical or emotional well-being . . . if [she] were

returned home" and removal is the only reasonable means of protecting her physical

health. (§ 361, subd. (c)(1).) "A removal order is proper if it is based on proof of

parental inability to provide proper care for the minor and proof of a potential detriment

to the minor if he or she remains with the parent. [Citation.] The parent need not be

dangerous and the minor need not have been actually harmed before removal is

appropriate. The focus . . . is on averting harm to the child." (In re Diamond H. (2000)

82 Cal.App.4th 1127, 1136.) At disposition, the juvenile court must assess the

circumstances as they exist at the time of the hearing. (In re Rocco M. (1991) 1

Cal.App.4th 814, 824.) The court may consider the parent's past conduct as well as

present circumstances. (In re Troy D. (1989) 215 Cal.App.3d 889, 900.)




3      In her notice of appeal, A.P. references the jurisdictional and dispositional orders
regarding both M.S. and Z.P. However, in her briefing, A.P. has addressed only the
dispositional order regarding Z.P. We limit our discussion accordingly.
                                              6
       On appeal, A.P. has the burden of showing there is no substantial evidence

justifying Z.P.'s removal. (In re Hailey T. (2012) 212 Cal.App.4th 139, 147.) " ' "The

sufficiency of evidence to establish a given fact, where the law requires proof of the fact

to be clear and convincing, is primarily a question for the trial court to determine, and if

there is substantial evidence to support its conclusion, the determination is not open to

review on appeal." [Citations.]' [Citation.] Thus, on appeal from a judgment required to

be based upon clear and convincing evidence, 'the clear and convincing test

disappears . . . [and] the usual rule of conflicting evidence is applied, giving full effect to

the respondent's evidence, however slight, and disregarding the appellant's evidence,

however strong.' " (Sheila S. v. Superior Court (2000) 84 Cal.App.4th 872, 880-881; In

re Mark L. (2001) 94 Cal.App.4th 573, 580-581.) "[W]e must indulge in all reasonable

inferences to support the findings of the juvenile court [citation], and we must also '. . .

view the record in the light most favorable to the orders of the juvenile court.' " (In re

Luwanna S. (1973) 31 Cal.App.3d 112, 114.)

       Here, substantial evidence supports the court's dispositional order removing Z.P.

from A.P.'s custody. The court found A.P. had subjected Z.P.'s half sister, M.S., to

serious physical abuse. A.P. admitted telling M.S. that "I could hit her if I needed to."

Z.P. had witnessed A.P. hitting M.S. and hurting her. According to M.S., A.P. had

physically abused Z.P. as well, and Z.P. had bruising on her body when the Agency took

her into protective custody. The evidence showed that A.P. drove while intoxicated with

Z.P. in her car and that Z.P. was injured and needed medical attention as a result of the

incident. In prior dependency proceedings, the court found A.P. had subjected another

                                               7
half sister, A.C., to serious physical abuse. Following that finding, A.P. did not complete

reunification services. Substantial evidence therefore supports the court's finding that

there would have been "a substantial danger to [Z.P.'s] physical health, safety, protection,

or physical or emotional well-being . . . if [she had been] returned" to A.P. (§ 361, subd.

(c)(1).)

       The facts cited by A.P. in her briefing do not compel a different conclusion. A

ruling is supported by substantial evidence even if there are conflicting facts. We "have

no power to judge the effect or value of the evidence, to weigh the evidence, to consider

the credibility of witnesses or to resolve conflicts in the evidence or the reasonable

inferences that may be drawn from that evidence. [Citation.] Under the substantial

evidence rule, we must accept the evidence most favorable to the order as true and

discard the unfavorable evidence as not having sufficient verity to be accepted by the trier

of fact." (In re Casey D. (1999) 70 Cal.App.4th 38, 52-53.) A.P. must show the absence

of substantial evidence to support the court's order, and she has not done so.

       Separately, A.P. argues that substantial evidence does not support the court's order

because the court did not consider whether any reasonable means existed by which Z.P.'s

physical health could be protected without removing her from A.P.'s custody. (See

§ 361, subd. (c)(1).) Relying on In re Jeannette S. (1979) 94 Cal.App.3d 52, in which the

court found reasonable alternatives to removal existed, A.P. contends the court could

have placed "stringent conditions on the return of Z.P." to A.P., instead of removing Z.P.

from her custody.



                                              8
       Unlike the facts in In re Jeannette S., the evidence here showed that A.P. had

committed serious physical abuse of two of Z.P.'s half siblings and had driven with Z.P.

while intoxicated, causing her to need medical attention, among other risks. (See In re

A.S. (2011) 202 Cal.App.4th 237, 248, fn. 6.) The evidence also showed A.P.'s

unwillingness to participate in services and her lack of cooperation with the court's pick

up and detain order for Z.P. Substantial evidence supports the court's finding there were

no reasonable means by which Z.P.'s physical health could be protected without

removing her from A.P.'s custody. (§ 361, subd. (c)(1).)

                                      DISPOSITION

       The judgment is affirmed.



                                                                          MCDONALD, J.

WE CONCUR:



BENKE, Acting P. J.



AARON, J.




                                             9